Citation Nr: 0022375	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of left femur fracture with genu 
recurvatum, from September 8, 1995 to January 18, 1996.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability with arthritis, residual 
of left femur fracture, from January 19, 1996.  

3.  Entitlement to a disability rating in excess of 10 
percent for a left hip disability with arthritis, residual of 
left femur fracture, from January 19, 1996.

4.  Entitlement to a disability rating in excess of 10 
percent for genu recurvatum, residual of left femur fracture, 
from January 19, 1996.

5.  Entitlement to an increased (compensable) disability 
rating for hearing loss in the left ear. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which granted an increased 30 percent 
rating for residuals of a fracture of the left femur with 
genu recurvatum pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5255 and continued a noncompensable rating for 
hearing loss in the left ear pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Thereafter, the veteran appealed for 
increased ratings and during the pendency of the appeal, in 
an April 1999 rating decision, the RO recharacterized the 
veteran's service-connected left femur with genu recurvatum 
disability and assigned disability ratings as follows:  (1) 
right knee disability with arthritis evaluated as 10 percent 
disabling from February 18, 1999 pursuant to 38 C.F.R. § 
4.71a, DC 5010; (2) left knee disability with arthritis, 
residual of left femur fracture evaluated as 10 percent 
disabling from January 19, 1996 pursuant to 38 C.F.R. § 
4.71a, DC 5010; (3) left hip disability with arthritis, 
residual of left femur fracture evaluated as 10 percent 
disabling from January 19, 1996 pursuant to 38 C.F.R. § 
4.71a, DC 5010-5252, and (4) genu recurvatum, residual of 
left femur fracture, evaluated as 10 percent disabling from 
January 19, 1996 pursuant to 38 C.F.R. § 4.85, DC 6100.  As 
the veteran has not appealed from the 10 percent disability 
rating assigned for his right knee disability, this matter is 
not currently pending before the Board for resolution.   

The Board initially notes that a review of the claims file 
reveals that the veteran was awarded Social Security benefits 
in May 1999.  Also of importance is the fact that during the 
pendency of the present appeal, in a June 1999 rating 
decision, the RO granted the veteran's claim of entitlement 
to a total disability rating based on unemployability due to 
service-connected disabilities (TDIU).  The veteran's Social 
Security records have not been associated with the claims 
file, and no additional information regarding the potential 
significance of the records was given, i.e. whether the 
records document the receipt of disability benefits for the 
veteran's service-connected disabilities currently at issue, 
or whether the records address the veteran's employment 
status.  As a general rule, the duty to assist requires the 
VA to obtain and review Social Security records which may 
contain evidence relevant to a veteran's VA claim.  Baker v. 
West, 11 Vet. App. 163, 169 (1998).  However, in the present 
case, in light of the fact that the veteran has already been 
awarded TDIU benefits, the Board finds it unnecessary to 
remand this matter and the veteran will not be prejudiced if 
the Social Security records are not associated with the file.  
In this regard, the Board concludes that this information 
would have little impact on the Board's assessment of the 
veteran's current level of disability and requests for 
increased disability evaluations.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  From September 8, 1995 to January 18, 1996, the residuals 
left femur fracture with genu recurvatum were manifested by 
malunion of the femur with not more than marked knee or hip 
disability. 

3.  From January 19, 1996, the veteran's left knee disability 
with arthritis, residual of left femur fracture has been 
manifested by pain, swelling, slight instability of the knee 
and it is not productive of more than slight limitation of 
motion. 

4.  From January 19, 1996, the veteran's left hip disability 
with arthritis, residual of left femur fracture has been 
manifested by painful motion and weakness but is not 
productive of more than slight limitation of motion.

5.  From January 19, 1996, the veteran's genu recurvatum, 
residual of left femur fracture has been manifested by 
objective demonstration of weakness and insecurity in weight 
bearing. 

6.  The veteran has had Level I auditory acuity in the left 
ear since November 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of left femur fracture with genu recurvatum 
from September 8, 1995 to January 18, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.40, 4.71a, Diagnostic Code 5255 (1999). 

2.  The criteria for a disability rating of 20 percent for a 
left knee disability with arthritis, residual of left femur 
fracture from January 19, 1996 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 
4.40, 4.71a Diagnostic Codes 5010, 5257, 5260, 5261 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for a left hip disability with arthritis, residual of 
left femur fracture from January 19, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.14, 4.40, 4.71a Diagnostic Codes 5010-5252 
(1999).

4.  The criteria for a disability rating in excess of 10 
percent for genu recurvatum, residual of left femur fracture 
from January 19, 1996 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 
4.40, 4.71a Diagnostic Code 5263 (1999).

5.  The criteria for a compensable disability rating for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 4.87, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.85, 4.86; DC 6100 (effective June 10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
VA has properly assisted him in the development of his 
claims.  An allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 628, 632 (1992).  Accordingly, the Board finds that 
the veteran has presented well-grounded claims.

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist him in developing facts which are pertinent to 
that claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal have been obtained.  That evidence includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, a 
transcript of personal hearing testimony given at the RO, and 
personal statements made by the veteran in his own behalf.  
The Board is not aware of the availability of any additional 
relevant evidence in connection with this appeal.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. § 
5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (1999), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (1999).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (1999).  

Entitlement to a disability rating in excess of 30 percent 
for residuals of left femur fracture with genu recurvatum 
from September 8, 1995 to January 18, 1996. 

In the present case, by rating decision dated in March 1996, 
the RO increased the veteran's disability evaluation for 
residuals of left femur fracture with genu recurvatum to 30 
percent pursuant to 38 C.F.R. § 4.71a, DC 5255, effective 
September 8, 1995.  DC 5255 provides for a 30 percent 
disability evaluation for malunion of the femur with marked 
knee or hip disability.  A 60 percent disability evaluation 
is warranted for either the fracture of the surgical neck of 
the femur with false joint, or for nonunion of the femur 
without loose motion, weightbearing preserved with aid of 
brace.  The maximum 80 percent evaluation is appropriate for 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  

Other applicable diagnostic codes for consideration are 
diagnostic codes 5250, 5251, 5252, 5253, and 5254.  These 
codes set forth the criteria to be considered for ankylosis 
of the hip, limitation of extension of the thigh, limitation 
of flexion of the thigh, impairment of the thigh and flail 
joint of the hip.  As the record does not show that the 
veteran's disability is manifested by ankylosis, or flail 
joint, and because the veteran is seeking a disability 
evaluation in excess of 30 percent, only diagnostic codes 
5252 and 5255 are for consideration.

The RO increased the veteran's evaluation to 30 percent in 
March 1996 based on a review of a January 1996 VA examination 
report.  This examination revealed pain in the left thigh 
about the callus and fracture site, which was noted to be 
aggravated by climbing, walking and lifting.  Physical 
examination showed the veteran's left leg to be 1/2 inch 
shorter than the right, with slight thigh atrophy.  The left 
knee was loose and the knee was described deranged, with 
crepitus on motion.  The veteran had flexion of the left hip 
to 90 degrees, extension to 0 degrees, external rotation to 
20 degrees, internal rotation to 10 degrees, and abduction to 
30 degrees.  The examiner noted swelling of the left knee and 
leg 1+ and genuvalgus of the left femur of approximately 7-10 
degrees for angulation.  X-rays of the left hip were normal 
and x-rays of the left femur revealed an old fracture 
deformity of the distal left femur.  The diagnosis was 
status-post fracture of the distal left femur genuvalgus.  

The objective evidence of record establishes that from 
September 8, 1995 to January 18, 1996, the veteran had 
flexion of the left hip to 90 degrees.  In order to merit a 
40 percent disability evaluation under DC 5252, the evidence 
would have to show that the veteran's flexion was limited to 
10 degrees.  As the evidence shows that the veteran still had 
hip flexion to 90 degrees, the veteran would not be entitled 
to an evaluation in excess of 30 percent under DC 5252.  

An evaluation in excess of 30 percent under DC 5255 would be 
warranted with a showing of a fracture of the surgical neck 
of the femur, with false joint or nonunion of the femur 
without loose motion, weightbearing preserved with the aid of 
a brace, or fracture of the shaft or anatomical neck of the 
femur with nonunion and loose motion.  The objective evidence 
shows that while there is X-ray evidence of an old fracture 
deformity there is no evidence to show that the veteran has a 
fracture of the surgical neck of the left femur with false 
joint or nonunion of the femur without loose motion.  
Further, there is no indication in the record that the 
veteran's weightbearing was preserved with the aid of a brace 
or that he had a fracture of the shaft or anatomical neck of 
the femur with nonunion and loose motion.  Additionally, 
there is no objective evidence of functional limitation due 
to weakness.  The veteran's disability was primarily 
manifested by pain and swelling.  Accordingly, the Board 
concludes that based on these manifestations, the veteran's 
disability picture from September 9, 1995 to January 18, 1996 
was most appropriately compensated by the 30 percent 
disability evaluation assigned pursuant to DC 5255.

The Board has considered whether an increased evaluation is 
warranted for pain or functional loss due to pain.  However, 
the criteria for a 30 percent evaluation under DC 5255, 
marked knee or hip disability, contemplates pain.  This 
diagnostic code is not based solely on a specified limitation 
of motion (compare DC 5255 with 5250-5253).  Because the 
rating criteria encompasses pain, an evaluation in excess of 
30 percent is not warranted based on pain and functional 
loss, although such symptomatology is clearly present.  38 
C.F.R. §§ 4.40, 4.59.  The current rating takes into account 
significant disability; there is no objective evidence to 
suggest pain, flare-ups of pain, weakness, fatigue, 
incoordination, or any other symptoms resulting in additional 
functional limitation beyond that contemplated by the current 
30 percent rating.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1)(1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that the residuals of his left femur 
fracture with genu recurvatum for the period from September 
8, 1995 to January 18, 1996 resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such corroborating evidence, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability with arthritis, residual 
of left femur fracture.

In an April 1999 rating decision, when the veteran's service 
connected residuals of left femur fracture with genu 
recurvatum was recharacterized, the RO granted a 10 percent 
disability evaluation for a left knee disability with 
arthritis effective January 19, 1996 pursuant to 38 C.F.R. § 
4.71a, DC 5010 (1999).  DC 5010 governs the evaluation of 
traumatic arthritis.  Specifically, the code provides that 
traumatic arthritis, substantiated by X-ray findings, should 
be rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
DC 5003 (1999).  In the present case, there is clear 
radiographic evidence of arthritis of the left knee.  Under 
DC 5003, degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case the left knee joint.  

The range of motion codes for the knee are 38 C.F.R. § 4.71a, 
DC 5260 (1999) and 38 C.F.R. § 4.71a, DC 5261 (1999).  
Pursuant to DC 5260, a 10 percent evaluation is provided for 
limitation of flexion of the leg to 45 degrees, a 20 percent 
evaluation is provided for limitation of flexion to 30 
degrees, 30 percent evaluation is warranted where there is 
limitation of flexion to 15 degrees.  Under DC 5261, 
extension of the leg limited to 10 degrees warrants a 10 
percent evaluation, extension of the leg limited to 15 
degrees warrants a 20 percent evaluation, extension of the 
leg limited to 20 degrees warrants a 30 percent evaluation, 
extension of the leg limited to 30 degrees warrants a 40 
percent evaluation and extension of the leg limited to 45 
degrees warrants a 50 percent evaluation.

The Board also notes that VA's Office of General Counsel (GC) 
has issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has X-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
DC 5003 and 38 C.F.R. § 4.71a DC 5257 (1999) provided 
additional disability is shown.  VAOPGCPREC 23-97 (July 1, 
1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  (VAOPGCPREC 9-98 at paragraphs 1, 6).  A separate 
evaluation may also be granted under DC 5003 and 38 C.F.R. § 
4.59, when a veteran technically has full range of motion 
that is inhibited by pain. (VAOPGCPREC 9-98 at paragraphs 4, 
6); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

As just discussed, DC 5257, which governs ratings for 
impairments of the knee including recurrent subluxation or 
lateral instability is for consideration in this matter.  
Under this code, a 10 percent evaluation is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation is appropriate for severe recurrent subluxation or 
lateral instability.  

The evidence of record shows that an October 1996 VA X-ray of 
the left knee revealed an essentially normal knee joint.  
During an August 1997 hearing at the RO, the veteran 
testified that after two hours of working, he was unable to 
bend his knee due to pain and swelling.  The veteran reported 
that he also had two large knots in his femur because it had 
not been possible to have his femur reset after it was 
broken; as such, the bones were not aligned straight and they 
back together at an angle.  The veteran testified that, as a 
result, his knee is out of line and that this causes pain and 
swelling.  He also testified that unless he wore a brace, his 
knee would give out.  The veteran indicated that his doctors 
had recommended a total knee replacement in the future.  At 
the time of the hearing, the veteran indicated that his 
doctor had restricted him to working four to six hours per 
day due to knee problems and the fact that he had undergone a 
hernia operation.  

A September 1997 VA examination reveals that the veteran 
presented with complaints of severe left knee pain.  Physical 
examination showed that the veteran had flexion of 100 
degrees and full extension.  Mild effusion of the left knee 
was noted, but no heat, tenderness or instability was noted.  
The examiner indicated that the veteran's examination was 
remarkable for limited flexion of the left knee "associated 
with knee pain."  X-rays of the left knee revealed moderate 
osteoarthritic changes probably secondary to the distal 
femoral fracture.  The examiner's assessment was status post 
fracture of the left femur with signs of deformity of healing 
and degenerative changes of the left knee and abnormal gait.   

An October 1997 VA treatment note reflects that the veteran 
had range of motion of the left knee of 0 to 120 degrees.  X-
rays revealed medial joint narrowing.   

A November 1997 VA orthopedic clinic progress note shows that 
the veteran had a 15-degree valgus deformity of the left 
knee, but no instability.  X-rays revealed medial compartment 
arthritis with varus deformity of the knee.  The diagnosis 
was medial compartment arthritis and varus deformity of the 
knee and the physician indicated that the veteran was to 
start using an unloading brace.  

The veteran was afforded another VA examination in December 
1997, at which time he reported pain and swelling in his left 
knee and that he was unable to remain on his feet for more 
than 4-6 hours due to joint pain.  The veteran also indicated 
that his knee occasionally gave way, causing him to fall.  
Physical examination revealed flexion of 100 degrees and full 
extension.  Slight, lateral bowing of the left leg at the 
left knee was noted.  There was no tenderness, no head or 
swelling and no instability.  The veteran was shown to walk 
with a limp and he had muscle wasting and weakness in the 
left thigh muscle.  The diagnosis was status-post fracture of 
the distal left femur with deformity of healing and 
osteoarthritis of the knee with limited range of motion of 
the left knee and abnormal gait.    

A March 1998 VA X-ray report confirmed degenerative changes 
of both knees.  In a March 1998 statement the veteran 
complained that the unloading support brace had not provided 
any stability for his left leg and that he had fallen 
approximately 3 times due to giving way of his left leg.

From June to July 1998, the veteran sought treatment from 
Christa U. Muckenhausen, M.D.  In June 1998, the veteran was 
placed on light duty status as a postal clerk as a result of 
increasing pain in his femur bones and back.  Dr. 
Muckenhausen's assessment was severe degenerative knee joint 
disease, maximally on the left.  In July 1998, physical 
examination revealed tenderness in the left knee joint.  

A June 1998 treatment record from Paul J. Nicholls, M.D. 
reflects that the veteran had medial joint line tenderness, 
but no crepitance of the left knee.  The veteran was noted to 
be using a medial off-loader brace with some improvement.  
Without the brace, the veteran was shown to walk with an 
antalgic gait.  He had full range of motion and negative 
Lachman, pivot and drawer.

A December 1998 MRI of the veteran's left knee revealed 
moderately severe tricompartmental osteoarthritis with medial 
osseous edema of the knee, intact ligaments and tendons and 
posterior horn medial meniscal tear at the root.

A December 1998 assessment at the Cardinal Hill 
Rehabilitation Hospital comprehensive Pain Management Program 
indicates that the veteran had tenderness over the left knee, 
no noticeable crepitation and decreased range of motion.  The 
diagnosis was left knee meniscal tear.

The veteran was also afforded a VA examination in December 
1998.  Physical examination showed some pain when the veteran 
attempted full range of motion of the left knee.  The veteran 
had flexion from 0 to 90 degrees, full extension and some 
instability probably secondary to degenerative joint disease 
of the right knee.  It was also indicated that, with regard 
to weight bearing joints on the left side, the veteran was 
not able to maintain a straight position secondary to 
weakness in the left knee and left hip and secondary to back 
pain.  The diagnosis was history of fractured left femur, 
status post malalignment fusion resulting in shortening of 
the left leg, with progressive degenerative joint disease of 
the left knee and hip joints.  An addendum to the examination 
report shows that the veteran reported using a brace for 
approximately one year, but denied experiencing any episodes 
of dislocation or subluxation.  

The most recent evidence of record, a February 1999 VA 
examination report, shows that the veteran had flexion of the 
left knee from 0 to 90 degrees, full extension and pain when 
he attempted full range of motion of the left knee.  There 
was no evidence of erythema or swelling.  It was again noted 
that the veteran was unable to maintain a straight position 
secondary to weakness of his left knee and hip.  X-ray of the 
left knee showed moderate arthritis changes and the diagnosis 
was progressive degenerative joint disease of the left knee. 

In reviewing the relevant medical evidence of record, the 
Board finds that the arthritis of the veteran's left knee is 
not manifested by any more than slight limitation of motion.  
In fact, under the applicable rating criteria, the minimal 
limitation of motion that was evident does not support a 
compensable rating under Code 5260 or 5261.  However, the 
evidence does show that the veteran has required the use of a 
brace and that his left knee gives way, which is indicative 
of some instability of the left knee. Considering all of this 
evidence, the Board finds that the veteran's slight 
limitation of motion and instability of the knee, with 
complaints of pain, warrant an evaluation of 20 percent, for 
moderate impairment, under DC 5257 and DeLuca.  Severe 
impairment, with recurrent subluxation or lateral 
instability, so as to warrant an evaluation of 30 percent 
under DC 5257, has not been objectively demonstrated.  

Entitlement to a disability evaluation in excess of 10 
percent for a left hip disability with arthritis, residual of 
left femur fracture.

In the April 1999 rating decision, the RO found the veteran's 
left hip disability to be 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5252, effective 
January 19, 1996.  As previously indicated, DC 5010 governs 
the evaluation of traumatic arthritis.  However, the 
objective evidence of record does not show X-ray evidence of 
arthritis and the Board concludes that the more appropriate 
diagnostic code for consideration is 38 C.F.R. § 4.71a, DC 
5252 which addresses limitation of motion of the hip.  Under 
this code, a 10 percent evaluation is provided for limitation 
of flexion of the thigh to 45 degrees, a 20 percent 
evaluation is provided for limitation of flexion to 30 
degrees, a 30 percent evaluation is warranted for limitation 
of flexion to 20 degrees and a 40 percent evaluation is 
assignable where there is limitation of flexion of the thigh 
to 10 degrees.  

The Board has also considered the applicability of diagnostic 
codes 5250, 5251, 5253, and 5254, which set forth the 
criteria to be considered for ankylosis of the hip, 
limitation of extension of the thigh, limitation of flexion 
of the thigh, impairment of the thigh and flail joint of the 
hip.  As the objective evidence of record does not support an 
evaluation under these codes, the Board finds that they are 
not applicable to the present case. 

VA X-rays of the left hip taken in October 1996 revealed no 
osseous or articular abnormality.  In a December 1997 VA 
examination report, the veteran was noted to have full range 
of motion of the left hip.  A December 1998 treatment report 
from Dr. Muckenhausen indicates that the veteran had 
degenerative hip joint disease due to abnormal gait over a 
period of years.  Likewise, a December 1998 treatment report 
from Dr. James Templin, M.D. reflects normal internal and 
external rotation of the left hip with good hip flexion 
strength.  The veteran was also afforded a VA examination in 
December 1998.  At that time, it was noted that the veteran 
was not able to maintain a straight position secondary to 
weakness in the left knee and left hip.  The veteran was 
shown to have flexion of the left hip from 0 to 100 degrees, 
extension from 0 to 20 degrees, adduction from 0 to 10 
degrees, abduction from 0 to 20 degrees, external rotation 
from 0 to 50 degrees and internal rotation from 0 to 30 
degrees.  X-rays were negative for arthritis, fracture or 
dislocation.  The diagnosis was progressive degenerative 
joint disease of the left knee and hip joints.
A February 1999 VA examination report reveals that the 
veteran had some pain when he attempted full range of motion 
of the left hip.  He also continued to have difficulty 
maintaining a straight position secondary to weakness of the 
left knee and hip.  He had flexion from 0 to 100 degrees, 
extension from 0 to 20 degrees, abduction from 0 to 10 
degrees, adduction from 0 to 20 degrees, external rotation 
from 0 to 50 and internal rotation from 0 to 30.  X-rays were 
negative for arthritis, fracture, and dislocation.  

The most recent evidence of record shows that X-rays of the 
left hip are negative for arthritis.  As such, the Board 
concludes that a disability evaluation under DC 5010 is not 
appropriate as arthritis, due to trauma is not substantiated 
by X-ray findings.  The objective evidence shows that the 
veteran has been shown to have pain with full range of motion 
of the left hip.  The veteran also has weakness in the left 
hip.  Considering the range of motion studies in the record, 
the veteran left hip disability does not meet the criteria 
for a compensable rating for limitation of extension 
(Diagnostic Code 5251); limitation of flexion (Diagnostic 
Code 5252); or limitation of abduction, adduction, or 
rotation (Diagnostic Code 5253).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, 5253.  

However, the Board finds that the pain and functional 
limitations experienced by the veteran merit additional 
consideration under the DeLuca criteria.  In order to 
compensate the veteran adequately for the severity of his 
pain, his painful motion, and the weakness that he 
experiences, the RO has assigned a 10 percent disability 
evaluation.  The Board is satisfied that the currently 
assigned 10 percent rating adequately compensates the veteran 
for the pain and weakness associated with his left hip 
disability.

Additionally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  The Board concludes that this case does not 
present an exceptional or unusual disability picture which 
would warrant referral to appropriate VA officials for 
consideration of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell, 9 Vet. App. 337.  In this regard, the 
Board notes there is no evidence of record to indicate that 
the veteran's left hip disability in and of itself has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards. 

Entitlement to a disability evaluation in excess of 10 
percent for genu recurvatum, residual of left femur fracture. 

In an April 1999 Rating Decision, the RO assigned a 10 
percent disability evaluation for genu recurvatum, residual 
of left femur fracture pursuant to 38 C.F.R. § 4.71a, DC 
5263.  DC 5263 provides for a 10 percent evaluation for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight bearing objectively demonstrated).  The veteran's 
current 10 percent rating is the maximum evaluation allowed 
under DC 5263.  

A December 1998 VA examination report reflects that the 
veteran had experienced weakness and wasting of the left 
thigh muscle with significant pain and fatigue in the left 
leg.  He was unable to maintain a straight leg position 
secondary to weakness in the left knee and hip.  Measurement 
revealed that his left leg was approximately 1 1/2 to 2 
centimeters shorter than his right leg.  X-rays of the left 
femur showed malalignment and an old healed fracture. 

Based on this evidence, the Board concludes that the veteran 
is not entitled to a higher scheduler evaluation under DC 
5263, as he is already receiving the maximum 10 percent 
benefit provided by that code.  Because the veteran is not 
entitled to a higher schedular evaluation, the Board has 
considered whether the veteran is entitled to an increased 
disability evaluation on an extra-schedular basis.  However, 
the Board concludes that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his genu recurvatum standing alone, has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  While, the veteran has submitted evidence that 
the combination of his genu recurvatum, left knee, left hip 
and right knee disabilities have resulted in interference 
with employment, the veteran has not submitted evidence to 
show that his service-connected genu recurvatum has resulted 
in marked interference with employment or has resulted in 
frequent periods of hospitalization, which would require an 
extra-schedular evaluation.  In the absence of such 
corroborating evidence, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

Entitlement to an increased (compensable) disability 
evaluation for hearing loss in the left ear.

Finally, the veteran contends that he is entitled to a 
compensable disability evaluation for hearing loss in his 
left ear.  In a March 1996 Rating Decision, the RO continued 
a noncompensable disability evaluation for otitis media of 
the left ear pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests, in conjunction with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000, and 4,000 cycles 
per second.  

During the pendency of the veteran's appeal, on May 11, 1999, 
the criteria for rating defective hearing were revised.  When 
a law or regulation changes during the pendency of an appeal, 
the Board must evaluate the veteran's disability under the 
version most favorable to the claimant, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the 
effective date of such an award or increase . . . shall not 
be earlier than the effective date of the Act or 
administrative issue."  38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Secretary is obligated to use May 11, 1999 as 
the effective date for the revised criteria for hearing loss, 
and thus, the revised rating schedule for hearing loss cannot 
be applied to a claim for any date prior to May 11, 1999.  
See 38 U.S.C.A. § 5110(g) (West 1991).  

The revised rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. § 4.85 
(1999).  The degree of disability resulting from service-
connected defective hearing is mechanically determined by 
applying the numeric designations assigned to the rating 
schedule after audiometric evaluations are conducted.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results 
of the evaluations are analyzed using the tables contained in 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1999).

In March 1996, the RO continued the veteran's noncompensable 
disability evaluation based on a review of a January 1996 VA 
audiological examination report and the results of a January 
1996 audiological examination conducted by Arthur S. Harris, 
M.D.  The January 1996 VA examination report showed that the 
veteran had speech recognition of 96 percent in his right ear 
and 92 percent in his left ear.  The veteran was diagnosed 
with sloping to moderate sensorineural hearing loss and good 
word recognition in the right ear and moderate to profound 
mixed hearing loss with good word recognition in the left 
ear.  The January 1996 report from Dr. Harris reflects that 
the veteran was diagnosed with essentially normal hearing in 
the right ear.  He was diagnosed with significant mixed 
hearing loss in the left ear, worse in higher frequencies, 
which Dr. Harris opined was partially due to loud noise 
exposure and partially due to cholesteatoma that had been 
removed from the left ear in 1974.  

During an August 1997 hearing at the RO, the veteran 
testified that he has undergone 3 surgeries on his left ear, 
resulting in the removal of his middle ear.  He indicated 
that he had a hearing aid, but could only wear it two to 
three times per week because of drainage from his ear.  The 
veteran testified that his hearing loss and the ringing in 
his ears had increased in severity.  

In August 1997, Joseph Touma, M.D. diagnosed the veteran with 
chronic otitis media and post-radical mastoidectomy in the 
left ear with mixed deafness.  In September 1997, the veteran 
underwent left tympanoplasty, type III with PROP prosthesis 
with cartilage and tympanoplasty, type I, with perichondrium 
performed by Dr. Touma.  





Most recently, in November 1998, the veteran was afforded a 
VA audiological examination.  Pure tone thresholds in 
decibels, were as follows:  
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
55
LEFT
45
45
45
70


The veteran was shown to have a four frequency pure tone 
average of 40 in the right ear and a three frequency pure 
tone average of 53 in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.  The diagnosis 
was mild sensorineural hearing loss in the right ear and 
moderate to severe mixed hearing loss in the left ear.  The 
examiner commented that these results were consistent with 
previous evaluations.  

According to these findings, the veteran has Level I auditory 
acuity in his right ear and Level I auditory acuity in his 
left ear.  38 C.F.R. § 4.85, Table VI.  Based on these 
numeric designations, a noncompensable disability evaluation 
is warranted under 38 C.F.R. § 4.85, Table VII Diagnostic 
Code 6100.

The Board acknowledges the veteran's and his representative's 
contentions that the veteran experiences difficulty hearing 
in certain circumstances.  However, the Board finds that the 
veteran's hearing deficit has not been shown to be of such 
severity to warrant a compensable evaluation under applicable 
schedular standards. As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does not have the authority to assign an extra-
schedular rating in the first instance, nor does this case 
present an exceptional or unusual disability picture which 
would warrant referral to appropriate VA officials for 
consideration of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell, 9 Vet. App. 337.  In this regard, the 
Board notes there is no evidence of record to indicate that 
the veteran's hearing loss has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards. 


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of left femur fracture with genu recurvatum 
from September 8, 1995 to January 18, 1996 is denied.

Entitlement to a disability rating of 20 for a left knee 
disability with arthritis, residual of left femur fracture, 
from January 19, 1996 is granted, subject to governing 
regulations concerning payment of monetary awards.

Entitlement to a disability rating in excess of 10 percent 
for a left hip disability with arthritis, residual of left 
femur fracture, from January 19, 1996 is denied.

Entitlement to a disability rating in excess of 10 percent 
for genu recurvatum, residual of left femur fracture, from 
January 19, 1996 is denied.

Entitlement to an increased (compensable) disability rating 
for hearing loss in the left ear is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


